755 N.W.2d 153 (2008)
In re EXECUTIVE MESSAGE OF GOVERNOR REQUESTING the AUTHORIZATION OF A CERTIFIED QUESTION
Docket No. 137195.
Supreme Court of Michigan.
September 4, 2008.
The Governor's September 2, 2008 Executive Message, pursuant to MCR 7.305(A)(1), requested this Court to authorize the Court of Appeals to certify a question relating to the removal proceeding to be conducted by the Governor against the Mayor of Detroit. On the same date, the plaintiff Mayor filed a claim of appeal in Detroit Mayor v. Governor (Court of Appeals Docket No. 287462) and, by peremptory order of September 2, 2008, the Court of Appeals affirmed the Wayne Circuit Court and denied the plaintiff Mayor's motion for a stay. On September 3, 2008, the plaintiff Mayor filed in this Court (Docket No. 137197) an emergency application for leave to appeal from that Court of Appeals decision. This Court denied that application on September 4, 2008. Accordingly, in response to the Executive Message, we respectfully decline the request to authorize the certified question because it is effectively moot.